


110 HRES 841 IH: Honoring the career and accomplishments of

U.S. House of Representatives
2007-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 841
		IN THE HOUSE OF REPRESENTATIVES
		
			December 4, 2007
			Ms. Matsui submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Honoring the career and accomplishments of
		  Robert Carlson as a Board Member of the California Public Employees’ Retirement
		  System (CalPERS).
	
	
		Whereas Robert Carlson has been a Member of the CalPERS
			 Board of Administration since 1971;
		Whereas he was President of the California State Employees
			 Association (CSEA) in 1968 and was the first CSEA President to
			 be elected to a second term;
		Whereas he was the former Chief Counsel of the California
			 Department of Transportations;
		Whereas he has been a Member of the California State Bar
			 Association since 1952;
		Whereas he recieved a Bachelor of Arts degree from St.
			 Mary’s College and a Bachelor of Laws and Letters, Juris Doctor from the
			 University of California, Hasting College of Law;
		Whereas he was named Hastings Law School Alumnus of the
			 Year in 1997;
		Whereas he served 9 terms as CalPERS Board President and 5
			 years as Vice President;
		Whereas he has served as a member of every CalPERS Board
			 Committee;
		Whereas he is strong advocate for CalPERS members,
			 employers, and most importantly CalPERS retirees;
		Whereas he chaired the Proposition 21, the voter
			 initiative that allowed CalPERS to invest in all asset classes and financial
			 markets and that has enabled the pension fund to reach $250,000,000,000;
		Whereas he helped spearhead Proposition 162, a California
			 ballot initiative that gave the CalPERS Board the authority over the
			 investments and administration of the pension fund;
		Whereas he also coined the term shareowner
			 to replace shareholder to truly reflect CalPERS ownership in
			 companies;
		Whereas he led CalPERS to develop a robust compliance
			 function that helps measure against risks across the enterprise;
		Whereas CalPERS became the leader in public pension funds
			 who have an internal compliance function;
		Whereas he pursued State legislation to give CalPERS the
			 authority to build its headquarters in Sacramento;
		Whereas he was a champion for transparency,
			 accountability, and for living up to his responsibilities as fiduciary;
			 and
		Whereas his sharp legal mind has been a true asset on the
			 CalPERS Board: Now, therefore, be it
		
	
		That the House of Representatives honors
			 the career and accomplishments of Robert Carlson as a Board Member of the
			 California Public Employees' Retirement System (CalPERS).
		
